An action for conversion of certain jewelry was brought in the Circuit Court of Dade County, Florida, against Leon S. Meyers and W. J. Francis, copartners doing business as Leon S. Meyers  Company, by Lula Ferris as administratrix of the estate of Don Ferris, deceased.
The amended declaration was in the following language:
"The plaintiff, Lula Ferris, as administratrix of the estate of Don Ferris, deceased, by her attorneys, sues the defendants, Leon S. Myers and W. J. Francis, co-partners doing business as Leon S. Myers  Company, for that the defendants, on to-wit; the 15th day of November, A.D. 1921, converted to his own use or wrongfully deprived the plaintiff of the use and possession of the plaintiff's goods, that is to say: Certain property belonging to Don Ferris in his life time, to-wit:
"One diamond scarf pin,
One gold watch set with a diamond,
One gold watch chain,
One gold cigar clipper,
One diamond ring mounted in platinum (three diamonds and two blue stones), *Page 960 
One Elk Head belt buckle set with small diamond and ruby,
One gold Elk card case of the aggregate value of $8,000.00.
"WHEREFORE, Plaintiff brings this her suit, and claims damages in the sum of $8,000.00."
The amended declaration clearly states that the plaintiff sues in her character as administratrix of the estate of Don Ferris. The evidence shows that she claims only in her right as administratrix of the estate.
As shown by the declaration the value of the goods was alleged to have been $8,000.00.
The verdict was in favor of the plaintiff in the sum of $2,000.00, for which judgment was rendered and the same is now on writ of error in this court.
There are twenty-seven (27) assignments of error; it will only be necessary to consider the assignment of error No. 23 which is as follows:
"The defendants assign as error the actions and rulings of the court in overruling the defendants' motion for a directed verdict, on the grounds stated in the motion when the plaintiff rested the second time."
The request for a directed verdict is upon the theory that the evidence introduced by the plaintiff in the court below failed to show that the plaintiff was entitled in her capacity as administratrix to the immediate possession of the property at the time and place of the alleged conversion.
The evidence only shows that the administratrix was qualified under the laws of the State of Florida. Assets beyond the territorial limits of this State were not subject to her demand. In R. C. L., volume 11, page 432, Section 532, we find the following expression of the law in this regard in the following language: *Page 961 
    "It is an elementary principle that letters testamentary or of administration have no legal force or effect beyond the territorial limits of the state in which they are granted. Whatever operation is allowed to it beyond the original territory of the grant is a mere matter of comity, which every nation is at liberty to yield or to withhold, according to its own policy and pleasure, with reference to it own institutions and interests of its own citizens. Yet a title acquired through foreign administration is universally respected by comity of nations. The comity, however, does not extend so far as to permit a foreign representative to take possession of and remove assets beyond the jurisdiction of the state, when such removal may be prejudicial to creditors who are citizens of the state. Under this principle a grant of administration in England will not extend to the colonies, and an administrator appointed in a foreign country has no authority in the United States; also letters of administration granted in one of the states are of no authority in another. This limitation of authority was derived by analogy to the practice of the ecclesiastical courts wherein the jurisdiction of the ordinary was bounded by the confines of the diocese, and having no authority beyond such limits, he could confer none. Since courts have no jurisdiction over assets of a decedent in a foreign sovereignty, an executor or administrator deriving authority from them has no right to go into such foreign territory and exercise his official functions over property there. This theory of administration is purely representative and exists only by force of the official character and so cannot pass *Page 962 
beyond the jurisdiction which grants it, is generally accepted. If an executor or administrator is permitted to exercise any control over property beyond such jurisdiction, or to make any disposition of it there, the authority to do so must come from the statutes of the foreign jurisdiction, or it must be permitted of mere comity. Even an administrator with the will annexed cannot intermeddle with the effects of the testator in another state unless permitted to do so by its laws. Although a testator devises his property to his executors named in his will, to be held in trust as therein specified, this does not authorize them to administer the trust as to property situate in another state in any other way or manner than subject to its laws."
There are numerous cases cited in the notes under this text which amply support the theory of the law as stated.
The evidence shows conclusively that there were creditors in the state of New York to whom the estate of Don Ferris was indebted in large sums of money and before the administratrix of the estate would be vested with the right to require delivery of the property of the estate located in the State of New York, it would be necessary for her to show that she had complied with the statutes of that state in such a manner as to give her such right of possession.
    Maas vs. German Saving Bank, 176 N.Y. 377, 68 North Eastern 658,
  In re Fitch 160 N.Y. 87, 54 North Eastern 701, 24 Corpus Juris 1129, et seq., and cases there cited.
In the case of the matter of James D. Prout, 128 N.Y. Page 70, Section 2699 of the Code of Civil Procedure of the State of New York is construed and the statute is quoted in part as follows: "Upon the return of the citation, *Page 963 
the surrogate must ascertain, as nearly as he can do so, the amount of debts due, or claimed to be due, from the decedent to residents of the state. Before ancillary letters are issued, the person to whom they are awarded must qualify, as prescribed in article fourth of this title, for the qualification of an administrator upon the estate of an intestate; except that the penalty of the bond may, in the discretion of the surrogate, be in such sum, not exceeding twice the amount which appears to be due from the decedent to residents of the state, as will, in the surrogate's opinion, effectually secure the payment of those debts; or the sums which the resident creditors will be entitled to receive, from the persons to whom the letters are issued, upon accounting and distribution, either within the state or within the jurisdiction where the principal letters were issued."
In trover it is not only necessary that the plaintiff have title to or right of property in the chattel which is the subject of the suit, but this must be united either with proof of possession or of right of immediate possession.
    Forth vs. Pursley, 82 Ill. 152,
    Raymony Syndicate vs. Guttentag, 177 Mass. 562, 59 North Western 446.
The evidence does not show that the plaintiff was ever in possession of the property, neither does the evidence show that she, as administratrix of the estate of Don Ferris, deceased, had placed herself in a legal position to be entitled to enforce delivery to her and that she therefore had the right of possession of the property described in the declaration, which is shown to have been situated in the State of New York at the time of the alleged conversion, in the face of the fact that the estate of which she was administratrix had large creditors in the state of New York. *Page 964 
    Vaughan vs. Northrup, U.S. 15 Pet. 1, 10 Law Edition 639,
    Volunteers of America vs. Pierce, 276 Ill. 406, Parsons vs. Lyman, 20 N.Y. 103,
    Compton vs. Boreland Coal Co., 179 Ky. 695, 201 South Western 20,
    Wirgman vs. Probable Life Insurance Co., 79 West Va. 562, 92 South Eastern 415.
This being the status of the matter as shown at the conclusion of the plaintiff's testimony the defendants were then entitled to the benefit of an instructed verdict in their favor.
The judgment is reversed.
Reversed.
WHITFIELD, P. J. AND TERRELL, J., concur;
STRUM, J., concurs in the opinion;
BROWN, C. J. AND ELLIS, J., dissent.